Exhibit 10.1

 

SERVICES AND COVENANT AGREEMENT

 

THIS SERVICES AND COVENANT AGREEMENT (this “Agreement”), dated as of April 3,
2013, is entered into by and between Provident New York Bancorp, a Delaware
corporation (the “Company”), and Louis J. Cappelli (the “Chairman”), to be
effective upon the occurrence of the Effective Time (as defined in the Agreement
and Plan of Merger, dated as of April 3, 2013 by and between Sterling Bancorp, a
New York corporation (“Sterling”) and the Company (the “Merger Agreement”)).  If
the Effective Time does not occur, this Agreement shall be null and void ab
initio and of no further force and effect.  All capitalized terms that are not
defined in this Agreement shall have the meanings ascribed to such terms in the
Merger Agreement.

 

WITNESSETH:

 

WHEREAS, the Chairman has invaluable knowledge and expertise regarding the
business of Sterling; and

 

WHEREAS, due to the Chairman’s knowledge and expertise, the Company wishes to
have the cooperation of, and access to, the Chairman following the Effective
Time, and entry into this Agreement is contemplated by the Merger Agreement; and

 

WHEREAS, the Company and the Chairman have mutually agreed that the Chairman
shall serve as Chairman of the Board of Directors of the Company and Provident
Bank (the “Bank”), and as an advisor to the Company, in each case, on the terms
and subject to the conditions hereinafter specified.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Company and the Chairman hereby agree as
follows:

 

1.                                      Termination of Employment; Initial
Payment; SERP.  Effective as of the date on which the Effective Time occurs (the
“Effective Date”), the Chairman shall cease to be an employee of the Company,
Sterling and their respective affiliates (as defined in the Merger Agreement). 
Except as specified herein, in full settlement of the Company’s, Sterling’s and
their respective affiliates’ obligations under the Employment Agreement between
the Chairman and Sterling, dated as of March 22, 2002, as amended (the
“Employment Agreement”), within 10 business days after the Effective Date, the
Company shall pay to the Chairman a lump sum payment in cash of $5,000,000 (less
applicable employment and income tax withholdings) (the “Initial Payment”);
provided that, notwithstanding the termination of the Employment Agreement or
the Term of this Agreement, Section 5(j) of the Employment Agreement shall
survive in accordance with its terms with respect to payments made and rights
provided for in this Agreement that are made or provided, as applicable, in
connection with the transactions contemplated by the Merger Agreement.  In
addition, the Chairman shall be entitled to (a) payment of his accrued benefit
under the Sterling Bancorp/Sterling National Bank Supplemental Pension Benefit
Plan (the “SERP”) in accordance with the terms of the SERP, (b) all rights and
benefits in respect of any death benefits under the split-dollar life insurance
agreements entered into between the Chairman and Sterling in accordance with the
terms thereof, and (c) all accrued and vested rights and benefits under the
terms of the broad-based employee

 

--------------------------------------------------------------------------------


 

benefit plans and programs of Sterling as of the Effective Date (for the
avoidance of doubt, other than any rights relating to separation or termination
pay or benefits).  The Chairman acknowledges and agrees that neither the
Company, Sterling nor any of their respective affiliates has any current or
future liabilities or obligations (whether relating to premiums, tax gross-ups
or otherwise, other than an income tax gross-up on up to $45,000 of imputed
income per calendar year during the Term in respect of the split-dollar life
insurance or mutual benefit exchange policies) in respect of any individual
insurance plan, program, agreement or arrangement for the benefit of the
Chairman or his spouse (including, without limitation, any mutual benefit
exchange or split-dollar life insurance plan, program, agreement or
arrangement), other than with respect to any death benefits payable to the
estate or beneficiaries of the Chairman under the applicable insurance policies
associated with  any such plan, program, agreement or arrangement upon the death
of the Chairman or his spouse in accordance with the terms thereof.

 

2.                                      Term.  The Chairman shall render
services, on the terms and conditions set forth in this Agreement, for the
period beginning on the Effective Date and ending upon the third anniversary of
the Effective Date unless earlier terminated in accordance with Section 10 (the
“Term”).

 

3.                                      Title; Services; Office.

 

(a)                                 During the Term, the Chairman shall have the
title of Chairman of the Boards of Directors (the “Board”) of the Company and
the Bank, and shall have such powers and perform such duties consistent with the
Company’s bylaws (as amended in connection with the Merger), including
(i) presiding at Board meetings, (ii) convening and conducting regular and
special Board meetings, (iii) determining, after discussion with the Chief
Executive Officer of the Company (the “CEO”), the agenda for Board meetings and
overseeing the information that is provided to the Board for meetings,
(iv) presiding at the annual meeting of the Company and the Bank and the annual
organization meetings, (v) recommending to the Corporate Governance Committee of
the Board all members for committees of the Board and each committee
chairperson, (vi) providing counsel, individually and collectively, to other
Board members, utilizing his capacities to secure optimum benefits for the
Company and the Bank, (vii) acting as a liaison between the Board and the CEO,
(ix) overseeing the orientation of new directors, and (x) attending committee
meetings of the Board.

 

(b)                                 During the Term, the Chairman shall also
(i) provide general advisory services as requested by the CEO with respect to
the business of the Company, including (A) maintaining and developing new
relationships with customers and clients, (B) advising with respect to community
relations issues and building new relationships in the Company’s market area,
(C) continuing to be available to attend and make speeches at team member,
industry, customer and community events, (D) identifying new business
opportunities, including potential acquisitions and other strategic
opportunities, and (E) providing support in dealing with bank regulatory issues;
and (ii) remain available to consult on specific projects for the Company with
respect to its business and the Merger integration, as may be reasonably
requested by the CEO.

 

(c)                                  Consistent with Section 2.10 of the
Company’s bylaws, as amended as provided for under the Merger Agreement (the
“Bylaw Amendment”), relating to the Chairman, the removal of the Chairman from
the Board of the Company, or the failure to appoint or reelect

 

2

--------------------------------------------------------------------------------


 

the Chairman to the Board of the Company, and any determination not to nominate
the Chairman as a director of the Company, in each case, during the Term, shall
each require the affirmative vote of at least 75% of the full Board of the
Company.  The Company’s obligations under this Section 3(c) shall be subject to
the requirements of applicable law.

 

(d)                                 During the Term, the Company shall provide
the Chairman with his current office in New York, New York, his current office
assistant, and other reasonable office support as needed.

 

4.                                      Chairman Fee.  In consideration for
agreeing to provide the services set forth in Section 3 and for agreeing to the
covenants set forth in Section 11, during the Term, the Chairman shall be paid a
fee of $350,000 per year, payable in equal monthly installments (the “Chairman
Fee”).  The Chairman Fee shall be the sole remuneration that the Chairman shall
receive in connection with his service as a nonemployee director of the Company
and the Bank.

 

5.                                      Retention Award.  In consideration for
agreeing to provide the services set forth in Section 3 and for agreeing to the
covenants set forth in Section 11, on the Effective Date, the Chairman shall be
granted a restricted stock unit award with an aggregate grant date value of
$3,000,000 (the “Retention Award”), which award shall vest and be settled in
equal annual installments on each of the first three anniversaries of the
Effective Date, subject, except as provided in Section 10, to the Chairman’s
continued service to the Company under this Agreement and compliance in all
material respects with the restrictive covenants set forth in
Sections 11(a), 11(b) and 11(c) below (subject to written notice of
non-compliance by the Company and reasonable opportunity for the Chairman to
cure, if subject to cure), in each case, through the applicable vesting date. 
The number of shares of the Company’s common stock subject to the Retention
Award shall be determined by dividing (a) $3,000,000 by (b) the Fair Market
Value (as defined under the Provident New York Bancorp 2012 Stock Incentive Plan
(the “Plan”)) of a share of the Company’s common stock on the Effective Date. 
Except as otherwise provided in this Agreement (including under Section 10 with
respect to rights upon certain terminations of employment), the Retention Award
shall be subject to the terms and conditions of the Plan and an award agreement
issued under the Plan, on a basis that is consistent with this Section 5 and the
other applicable terms of this Agreement (for example, disregarding any
provision of the Plan relating to the termination of employment or retirement). 
Notwithstanding the foregoing, if the grant of the Retention Award would exceed
the share limits under the Plan or cannot be granted under the Plan for any
other reason, the portion of the Retention Award that cannot be granted under
the Plan due to such share or other limits shall be granted in the form of cash
settled restricted stock units, which cash settled restricted stock units shall
otherwise have terms and conditions consistent with those applicable to the
portion of the Retention Award granted as stock settled restricted stock units
under the Plan.  The Company shall satisfy all applicable securities law
registration requirements with respect to the Retention Award.

 

6.                                      Expenses.  The Company shall reimburse
the Chairman pursuant to the Company’s reimbursement policies as in effect from
time to time for reasonable business expenses incurred by the Chairman in
connection with the performance of the services described in Section 3.

 

3

--------------------------------------------------------------------------------


 

7.                                      Other Remuneration.  During the Term,
the Chairman shall be provided with (a) health insurance benefits consistent
with Section 5(e)(iv) of the Employment Agreement and (b) annual dues for the
three current club memberships and automobile perquisites (car and driver)
consistent with Section 5(e)(v) of the Employment Agreement.

 

8.                                      Sole Consideration.  Except as
specifically provided herein, the Chairman shall be entitled to no compensation
or benefits from the Company, Sterling or their respective affiliates with
respect to the services or otherwise and shall not be credited with any service,
age or other credit for purposes of eligibility, vesting or benefit accrual
under any employee benefit plan of the Company, Sterling or their respective
affiliates.

 

9.                                      Status as a Nonemployee.  The Company
and the Chairman acknowledge and agree that in performing services pursuant to
this Agreement the Chairman shall be acting and shall act at all times as an
independent contractor only and not as an employee, agent, partner or joint
venturer of or with the Company, Sterling or their respective affiliates. 
Except as provided in Section 1 of this Agreement with respect to the Initial
Payment, the Chairman acknowledges that he is and shall be solely responsible
for the payment of all Federal, state, local and foreign taxes that are required
by applicable laws or regulations to be paid with respect to all compensation
and benefits  payable or provided hereunder (including, without limitation, the
Chairman Fees and the Retention Award) and shall not be eligible to participate
in or accrue benefits under any benefit plan sponsored by the Company, Sterling
or their respective affiliates.

 

10.                               Termination of Agreement.  Subject to
Section 10(c) hereof, either the Chairman or the Company may choose to terminate
this Agreement and the Chairman’s services hereunder prior to the end of the
scheduled Term for any or no reason upon 30 days’ prior written notice provided
to the other party hereto, without further obligation hereunder other than the
payment of any earned but unpaid Chairman Fees. Upon the Chairman’s death, this
Agreement and the Chairman’s services hereunder shall automatically terminate. 
Notwithstanding the foregoing:

 

(a)                                 Death.  Upon a termination of this Agreement
during the Term by reason of the Chairman’s death, (i) the Chairman’s designated
beneficiary or estate shall receive the unpaid Chairman Fees that the Chairman
would have received had he continued to perform the services under this
Agreement for the original 3-year Term in a lump sum cash payment as soon as
reasonably practicable (but in no event later than 30 days) following the date
of the Chairman’s death, and (ii) the Retention Award shall immediately vest and
be settled as soon as reasonably practicable (but in no event later than
30 days) following of the date of the Chairman’s death.

 

(b)                                 Termination without Cause, for Good Reason
or due to Disability.

 

(i)                                     Upon a termination of this Agreement and
the Chairman’s services to the Company during the Term by the Company without
Cause (as defined below), by the Chairman for Good Reason (as defined below) or
by reason of the Chairman’s Disability (as defined below), the Chairman shall
receive (i) the unpaid Chairman Fees that the Chairman would have received had
he continued to perform services under this Agreement for the original 3-year
Term, to be paid at the times as such Chairman Fees would have been paid had he
continued to perform services under this Agreement, (ii) continued vesting of
the Retention

 

4

--------------------------------------------------------------------------------


 

Award as if the Chairman had continued to perform services under this Agreement
for the original 3-year Term (with settlement to occur as soon as reasonably
practicable (but in no event later than 30 days) following the original
applicable vesting date), and (iii) continuation of the health insurance
benefits described in Section 7 for the original 3-year Term, in each case,
subject to the Chairman’s execution, delivery and non-revocation of a general
release of claims in favor of the Company (in the form attached hereto as
Exhibit A) within 30 days following such termination and his continued
compliance in all material respects with the restrictive covenants set forth in
Section 11(a), 11(b) and 11(c) through the applicable payment and/or vesting
dates, as applicable, subject to written notice of noncompliance by the Company
and a reasonable opportunity for the Chairman to cure, if subject to cure.

 

(ii)                                  For purposes of this Agreement, the
following terms shall have the meanings set forth below:

 

“Cause” shall mean (A) the Chairman’s deliberate and continued failure to
perform substantially the Chairman’s duties with the Company under this
Agreement, other than as a result of the Chairman’s incapacity due to illness or
injury, as set forth in the written opinion of the Chairman’s personal
physician, after a demand for substantial performance is delivered to the
Chairman; or (B) the deliberate engaging by the Chairman in illegal or gross
misconduct which is demonstrably and materially injurious to the Company,
monetarily or otherwise.  No act, or failure to act, on the Chairman’s part
shall be considered “deliberate” unless done, or omitted to be done, by the
Chairman not in good faith and without reasonable belief that such are or
omission was in the best interests of the Company.

 

“Disability” shall mean, as a result of illness or injury, the Chairman is
unable substantially to perform his duties under this Agreement for a period of
six (6) consecutive months.

 

“Good Reason” shall mean (A) a material breach by the Company of its obligations
under this Agreement, (B) a change in the Chairman’s title and (C) a material
reduction in the Chairman’s duties or authority under this Agreement or the
Company’s bylaws as amended in connection with the Merger, provided that in
order to invoke a termination for Good Reason, the Chairman shall provide
written notice to the Company of the existence of one or more of the conditions
described in clauses (A) through (C) within 30 days following his knowledge of
the initial existence of such condition or conditions, specifying in reasonable
detail the conditions constituting Good Reason, and the Company shall have 30
days following receipt of such written notice (the “Cure Period”) during which
it may remedy the condition.  If the Company fails to remedy the condition
constituting Good Reason during the applicable Cure Period, the Chairman’s
“separation from service” (within the meaning of Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”)) must occur, if at all, within
30 days following such Cure Period in order for such termination as a result of
such condition to constitute a termination for Good Reason.

 

(c)                                  Effectiveness of Termination.  Consistent
with the Bylaw Amendment, during the Term, no purported termination of this
Agreement and the Chairman’s services hereunder by the Company for any reason
shall be effective unless and until approved by the affirmative vote of at least
75% of the full Board of the Company.

 

5

--------------------------------------------------------------------------------


 

11.                               Restrictive Covenants

 

(a)                                 Confidential Information.  In the course of
the Chairman’s employment with, service to and involvement with the Company,
Sterling and their respective affiliates (including their predecessor and any
successor entities), the Chairman has obtained or may obtain secret or
confidential information, knowledge or data concerning the Company’s, Sterling’s
and their respective affiliates’ businesses, strategies, operations, clients,
customers, prospects, financial affairs, organizational and personnel matters,
policies, procedures and other nonpublic matters, or concerning those of third
parties.  The Chairman shall hold in a fiduciary capacity for the benefit of the
Company, Sterling and their respective affiliates all secret or confidential
information, knowledge or data relating to the Company, Sterling or any of their
affiliated companies, and their respective businesses, which shall have been
obtained by the Chairman during the Chairman’s employment by Sterling or any of
its affiliated companies or services under this Agreement and which shall not be
or become public knowledge (other than by acts by the Chairman or
representatives of the Chairman in violation of this Agreement).  All records,
files, memoranda, reports, customer lists, documents and the like (whether in
paper or electronic format) that the Chairman has used or prepared during his
employment prior to the Effective Date or will use or prepare during the course
of his service under this Agreement after the Effective Date shall remain the
sole property of the Company and shall remain (or be promptly returned to) the
Company’s premises.  After termination of the Chairman’s services with the
Company, the Chairman shall not, without the prior written consent of the
Company or as may otherwise be required by law or legal process, communicate or
divulge any such information, knowledge or data to anyone other than the Company
and those designated by it. The confidentiality provision contained herein is in
addition to and not in limitation of the Chairman’s duties as an officer and
director under applicable law.

 

(b)                                 Non-Solicitation.  During the Term and for
three years after the cessation of the Chairman’s services for any reason (the
“Restricted Period”), the Chairman shall not directly or indirectly (i) induce
or attempt to induce any employee or independent contractor of the Company,
Sterling or any of their respective affiliates to leave the Company, Sterling or
such affiliate, (ii) hire any person who was an employee or independent
contractor of the Company, Sterling or any of their respective affiliates until
twelve (12) months after such individual’s relationship with the Company,
Sterling or such affiliate has been terminated, or (iii) induce or attempt to
induce any client or customer (whether former, current or prospective) or other
business relation of the Company, Sterling or any of their respective affiliates
to cease doing business or to reduce the amount of business that any client,
customer or other business relation has customarily done or contemplates doing
with the Company, Sterling or such affiliate, whether or not the relationship
between the Company, Sterling or such affiliate and such client, customer or
other business relation was originally established, in whole or in part, through
the Chairman’s efforts, or in any way interfere with the relationship between
any such client, customer or business relation, on the one hand, and the
Company, Sterling or such affiliate, on the other hand.

 

(c)                                  Non-Compete.  The Chairman acknowledges
that, in the course of his employment and services with the Company, Sterling
and their respective affiliates (including

 

6

--------------------------------------------------------------------------------


 

their predecessor and any successor entities), he has become familiar, or will
become familiar, with the Company’s, Sterling’s and their respective affiliates’
trade secrets and with other confidential information, knowledge or data
concerning the Company, Sterling, their respective affiliates and their
respective predecessors and that his services have been and will be of special,
unique and extraordinary value to the Company, Sterling and their respective
affiliates.  Therefore, the Chairman agrees that during the Restricted Period,
the Chairman shall not, directly or indirectly, own, manage, operate, control,
be employed by (whether as an employee, director, consultant, independent
contractor or otherwise, and whether or not for compensation) or render services
in any capacity to a Competing Business (as defined below), in any locale of any
country in which the Company, Sterling or any of their respective affiliates
conducts business.  For purposes of this Agreement, a “Competing Business” shall
mean any person, firm, corporation or other entity, in whatever form, that
engaged or engages in the businesses in which the Company, Sterling and their
respective affiliates engage, including the sale or servicing of banking and
financial products and services, including business and consumer lending,
asset-based financing, residential mortgage warehouse funding,
factoring/accounts receivable management services, equipment financing,
commercial and residential mortgage lending and brokerage, deposit services
(including municipal deposit services) and trade financing, sale of annuities,
life and health insurance products, title insurance services, real estate
investment trusts and investment advisory services.  Nothing herein shall
prohibit the Chairman from being a passive owner of not more than 1% of the
outstanding equity interest in any entity which is publicly traded, so long as
the Chairman has no active participation in the business of such entity.

 

(d)                                 Prior Notice Required.  The Chairman hereby
agrees that prior to accepting employment with any other person or entity during
the Restricted Period, the Chairman shall provide such prospective employer with
written notice of the provisions of this Agreement, with a copy of such notice
delivered simultaneously to the Company and the Board of the Company.

 

(e)                                  Cooperation.  During the Term and following
the cessation of the Chairman’s services for any reason, the Chairman shall,
upon reasonable notice, (i) furnish such information and assistance to the
Company, Sterling and/or their respective affiliates, as may reasonably be
requested by the Company, Sterling or their respective affiliates, with respect
to any matter, project, initiative or effort for which the Chairman is or was
responsible or has relevant knowledge or has or had substantial involvement in
while employed by Sterling or while providing services under this Agreement, and
(ii) cooperate with the Company, Sterling and their respective affiliates during
the course of all third-party proceedings arising out of the Company’s business
about which the Chairman has knowledge or information.

 

(f)                                   Restrictive Covenants Generally.  The
Chairman acknowledges and agrees that:  (i) the purposes of the foregoing
covenants, including without limitation the noncompetition covenant of
Section 11(c), are to protect the goodwill and trade secrets and confidential
information of the Company and Sterling; (ii) that the foregoing covenants,
including without limitation the noncompetition covenant of Section 11(c), are
being entered into in connection with the transactions contemplated by the
Merger Agreement; and (iii) because of the nature of the business in which the
Company, Sterling and their affiliates are engaged and because of the nature of
the trade secrets and confidential information to which the Chairman has

 

7

--------------------------------------------------------------------------------


 

access, it would be impractical and excessively difficult to determine the
actual damages of the Company in the event the Chairman breached any of the
covenants of this Section 11.  The Chairman understands that the covenants may
limit the Chairman’s ability to earn a livelihood in a Competing Business.  Any
termination of the Chairman’s services or of this Agreement shall have no effect
on the continuing operation of this Section 11.  The Chairman acknowledges that
the Company would be irreparably injured by a violation of this Section 11 and
that it is impossible to measure in money the damages that will accrue to the
Company by reason of a failure by the Chairman to perform any of his obligations
under this Section 11.  Accordingly, if the Company institutes any action or
proceeding to enforce any of the provisions of this Section 11, to the extent
permitted by applicable law, the Chairman hereby waives the claim or defense
that the Company has an adequate remedy at law, and the Chairman shall not urge
in any such action or proceeding the defense that any such remedy exists at
law.  Furthermore, in addition to other remedies that may be available
(including, without limitation, forfeiture of the Retention Award and
termination of the Company’s obligation to pay the Chairman Fees), the Company
shall be entitled to specific performance and other injunctive relief, without
the requirement to post a bond.  If any of the covenants set forth in this
Section 11 is finally held to be invalid, illegal or unenforceable (whether in
whole or in part), such covenant shall be deemed modified to the extent, but
only to the extent, of such invalidity, illegality or unenforceability and the
remaining covenants shall not be affected thereby.

 

12.                               Miscellaneous.

 

(a)                                 Successors and Assigns.  This Agreement
shall be binding upon, inure to the benefit of and be enforceable by, as
applicable, the Company and the Chairman and their respective personal or legal
representatives, executors, administrators, successors, assigns, heirs,
distributees and legatees.  This Agreement is personal in nature and the
Chairman shall not, without the written consent of the Company, assign, transfer
or delegate this Agreement or any rights or obligations hereunder.  The Company
may not assign, transfer or delegate this Agreement or any rights or obligations
hereunder without the written consent of the Chairman.

 

(b)                                 Governing Law.  This Agreement shall be
governed by and construed in accordance with the laws of the State of New York
without giving effect to such state’s laws and principles regarding the conflict
of laws.

 

(c)                                  Amendment/Entire Agreement.  No provision
of this Agreement may be amended, modified, waived or discharged unless such
amendment, waiver, modification or discharge is agreed to in writing and such
writing is signed by the Chairman and the Company.  In addition, consistent with
the Bylaw Amendment, no such amendment or modification made during the Term
shall be valid unless such amendment or modification is approved by the
affirmative vote of at least 75% of the full Board of the Company.  From and
after the Effective Date, this Agreement shall supersede any other agreement
between the parties with respect to the subject matter hereof, including without
limitation the Employment Agreement and the Chairman shall have no further
rights thereunder, except as specifically provided herein.

 

(d)                                 Notice.  All notices and other
communications hereunder shall be in writing and shall be given by hand delivery
to the other party or by registered or certified mail, return receipt requested,
postage prepaid, addressed as follows:

 

8

--------------------------------------------------------------------------------


 

If to the Chairman:

 

At the address most recently on the books and records of the Company.

 

If to the Company:

 

Provident New York Bancorp

400 Rella Boulevard

Montebello, New York 10901

Attention:  General Counsel

 

or to such other address as either party shall have furnished to the other in
writing in accordance herewith.  Notice and communications shall be effective
when actually received by the addressee.

 

(e)                                  Headings.  The headings of this Agreement
are for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

 

(f)                                   Counterparts.  This Agreement may be
executed in one or more counterparts, each of which shall be deemed an original
but all of which together shall constitute one and the same instrument.

 

(g)                                  Indemnification.  The Company shall
indemnify the Chairman and provide coverage under directors’ and officers’
liability insurance in the same manner and to the same extent as the Company 
indemnifies and provides such coverage to other members of the Board generally
and as provided in the Merger Agreement.

 

13.                               Code Section 409A.

 

(a)                                 The intent of the parties is that payments
and benefits under this Agreement comply with, or be exempt from, Section 409A
of the Code and the regulations and guidance promulgated thereunder
(collectively “Code Section 409A”) and, accordingly, to the maximum extent
permitted, this Agreement shall be interpreted to be in compliance therewith.

 

(b)                                 If the Chairman is deemed on the date that
his services under this Agreement terminate to be a “specified employee” within
the meaning of that term under Code Section 409A(a)(2)(B), then with regard to
any payment that is considered “nonqualified deferred compensation” under Code
Section 409A payable on account of a “separation from service,” such payment or
benefit shall be made or provided at the date which is the earlier of (A) the
expiration of the six (6)-month period measured from the date of such
“separation from service” of the Chairman, and (B) the date of the Chairman’s
death (the “Delay Period”).  Upon the expiration of the Delay Period, all
payments and benefits delayed pursuant to this Section 13(b) (whether they would
have otherwise been payable in a single sum or in installments in the absence of
such delay) shall be paid or reimbursed to the Chairman in a lump sum, and any
remaining payments and benefits due under this Agreement shall be paid or
provided in accordance with the normal payment dates specified for them herein. 
For purposes of Code Section 409A, the Chairman’s right to receive any
installment payments pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments.  In no

 

9

--------------------------------------------------------------------------------


 

event may the Chairman, directly or indirectly, designate the calendar year of
any payment to be made under this Agreement that is considered nonqualified
deferred compensation.

 

(c)                                  With regard to any provision herein that
provides for reimbursement of costs and expenses or in-kind benefits, except as
permitted by Code Section 409A, (i) the right to reimbursement or in-kind
benefits shall not be subject to liquidation or exchange for another benefit,
(ii) the amount of expenses eligible for reimbursement, or in-kind benefits,
provided during any taxable year shall not affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other taxable year,
provided that the foregoing clause (ii) shall not be violated with regard to
expenses reimbursed under any arrangement covered by Code Section 105(b) solely
because such expenses are subject to a limit related to the period the
arrangement is in effect and (iii) such payments shall be made on or before the
last day of the Chairman’s taxable year following the taxable year in which the
expense was occurred.

 

[Remainder of page intentionally left blank]

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the date first above written.

 

 

PROVIDENT NEW YORK BANCORP

 

 

 

 

 

 

By:

/s/ Jack L. Kopnisky

 

 

Name:

Jack L. Kopnisky

 

 

Title:

President and Chief Executive Officer

 

 

 

 

 

/s/ Louis J. Cappelli

 

Louis J. Cappelli

 

--------------------------------------------------------------------------------


 

Exhibit A

 

RELEASE AGREEMENT

 

THIS RELEASE AGREEMENT (hereinafter “Agreement”) is made and entered into on the
[    ] day of [              ], 20[    ] by and between Provident New York
Bancorp (the “Company”) and Louis J. Cappelli (“Consultant”).

 

WHEREAS, the Company and Consultant are parties to a Services and Covenant
Agreement, dated as of April 3, 2013 (the “Services Agreement”), pursuant to
which Consultant is eligible, subject to the terms and conditions set forth in
the Services Agreement, to receive certain compensation  and benefits in
connection with certain terminations of Consultant’s services to the Company.

 

NOW, THEREFORE, in consideration of the Company agreeing to provide the
compensation and benefits under Section 10(b)(i) of the Services Agreement to
Consultant  and of other good and valuable consideration, the sufficiency and
receipt of which are hereby acknowledged by the parties, it is agreed as
follows:

 

1.                                      In exchange for the consideration
referenced above, Consultant hereby completely, irrevocably, and unconditionally
releases and forever discharges the Company, and any of its predecessor or
affiliated companies, and each and all of their officers, agents, directors,
supervisors, employees, representatives, and their successors and assigns, and
all persons acting by, through, under, for, or in concert with them, or any of
them, in any and all of their capacities (hereinafter individually or
collectively, the “Released Parties”), from any and all charges, complaints,
claims, and liabilities of any kind or nature whatsoever, known or unknown,
suspected or unsuspected (hereinafter referred to as “claim” or “claims”) which
Consultant at any time heretofore had or claimed to have or which Consultant may
have or claim to have regarding events that have occurred as of the Effective
Date of this Agreement, including, without limitation, those based on:  any
employee welfare benefit or pension plan governed by the Employee Retirement
Income Security Act of 1974, as amended (hereinafter “ERISA”) (provided that
this release does not extend to any vested benefits of Consultant under
Company’s pension and welfare benefit plans as of the date of Consultant’s
termination of services); the Civil Rights Act of 1964, as amended (race, color,
religion, sex and national origin discrimination and harassment); the Civil
Rights Act of 1966 (42 U.S.C. § 1981) (discrimination); the Age Discrimination
in Employment Act of 1967, as amended (hereinafter “ADEA”); the Older Workers
Benefit Protection Act, as amended; the Americans With Disabilities Act, as
amended (hereinafter “ADA”); § 503 of the Rehabilitation Act of 1973; the Fair
Labor Standards Act, as amended (wage and hour matters); the Family and Medical
Leave Act, as amended (family leave matters); any other federal, state, or local
laws or regulations regarding employment discrimination or harassment, wages,
insurance, leave, privacy or any other matter; any negligent or intentional
tort; any contract, policy or practice (implied, oral, or written); or any other
theory of recovery under federal, state, or local law, and whether for
compensatory or punitive damages, or other equitable relief, including, but not
limited to, any and all claims which Consultant may now have or may have had,
arising from or in any way whatsoever connected with Consultant’s employment,
service, or contacts, with the Company or

 

--------------------------------------------------------------------------------


 

any other of the Released Parties.  Notwithstanding the foregoing, the released
claims do not include, and this Agreement does not release, any: (a) rights to
compensation and benefits provided under Section 10(b)(i) of the Services
Agreement or any rights referenced in Section 1 of the Services Agreement that,
by their terms, are intended to survive the Term (as defined in the Services
Agreement); (b) rights to indemnification Consultant may have under applicable
law, the bylaws or certificate of incorporation of the Company, any applicable
director and officer liability policy or under the Services Agreement, as a
result of having served as an officer or director of the Company or any of its
affiliates; and (c) any claims that Consultant may not by law release through a
settlement agreement such as this.

 

2.                                      To the extent permitted by law,
Consultant agrees that Consultant will not cause or encourage any future legal
proceedings to be maintained or instituted against any of the Released Parties. 
To the extent permitted by law, Consultant agrees that Consultant will not
accept any remedy or recovery arising from any charge filed or proceedings or
investigation conducted by the EEOC or by any state or local human rights or
employment rights enforcement agency relating to any of the matters released in
this Agreement.

 

3.                                      Older Workers Benefit Protection Act
/ADEA Waiver:

 

(a)                                 Consultant acknowledges that the Company has
advised Consultant in writing to consult with an attorney of Consultant’s choice
before signing this Agreement, and Consultant has been given the opportunity to
consult with an attorney of Consultant’s choice before signing this Agreement.

 

(b)                                 Consultant acknowledges that Consultant has
been given the opportunity to review and consider this Agreement for a full
twenty-one days before signing it, and that, if Consultant has signed this
Agreement in less than that time, Consultant has done so voluntarily in order to
obtain sooner the benefits of this Agreement.

 

(c)                                  Consultant further acknowledges that
Consultant may revoke this Agreement within seven (7) days after signing it,
provided that this Agreement will not become effective until such seven (7) day
period has expired.  To be effective, any such revocation must be in writing and
delivered to Company’s principal place of business by the close of business on
the seventh (7th) day after signing the Agreement and must expressly state
Consultant’s intention to revoke this Agreement.  Provided that Consultant does
not timely revoke this Agreement, the eighth (8th) day following Consultant’s
execution hereof shall be deemed the “Effective Date” of this Agreement.

 

(d)                                 The Parties also agree that the release
provided by Consultant in this Agreement does not include a release for claims
under the ADEA arising after the date Consultant signs this Agreement.

 

4.                                      Consultant shall promptly turn over to
the Company any and all documents, files, computer records, or other materials
belonging to, or containing confidential or proprietary information obtained
from, the Company that are in Consultant’s possession, custody, or control,
including any such materials that may be at Consultant’s home.

 

--------------------------------------------------------------------------------


 

5.                                      This Agreement shall not in any way be
construed as an admission by the Company of any acts of unlawful conduct,
wrongdoing or discrimination against Consultant, and the Company specifically
disclaims any liability to Consultant on the part of itself, its employees, and
its agents.

 

6.                                      This Agreement cannot be amended,
modified, or supplemented in any respect except by written agreement entered
into and signed by the parties hereto.

 

7.                                      The Agreement shall be governed by and
construed in accordance with the laws of the State of New York, without regard
to the principles of conflict of laws.

 

8.                                      Consultant hereby acknowledges that
Consultant has read and understands the terms of this Agreement and that
Consultant signs it voluntarily and without coercion. Consultant further
acknowledges that Consultant was given an opportunity to consider and review
this Agreement and the waivers contained in this Agreement, that Consultant has
done so and that the waivers made herein are knowing, conscious and with full
appreciation that Consultant is forever foreclosed from pursing any of the
rights so waived.

 

9.                                      The Agreement may be signed in
counterparts, and each counterpart shall be considered an original for all
purposes.

 

--------------------------------------------------------------------------------


 

PLEASE READ THIS AGREEMENT CAREFULLY; IT INCLUDES A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS.

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and Consultant has executed this Agreement, in each
case, as of the date first written above.

 

 

 

CONSULTANT

 

 

 

 

 

Louis J. Cappelli

 

 

 

PROVIDENT NEW YORK BANCORP

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

PROVIDENT BANK

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------